                  IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                       AUGUSTA DIVISION


 FORT GORDON HOUSING, LLC d/b/a                   *
 BALFOUR BEATTY COMMUNITIES,                      *
                                                  *


         Plaintiff,                               *
                                                  ★


                  V.                              *                  CV 118-217
                                                  ★


 PERCY JOHNSON and PATRICIA                       *
 JOHNSON,                                         *
                                                  ■if


         Defendants.                              *




                                          ORDER




        Before     the   Court    is    Plaintiff's        notice    of   dismissal.           (Doc.

7. )    Plaintiff filed the notice prior to Defendants having served

either      an    answer     or   a    motion    for     summary     judgment.          Upon     due

consideration, the Court finds dismissal proper under Federal Rule

of     Civil     Procedure    41(a) (1) (A) (i) .          Because    the   notice      does     not

state otherwise,           the dismissal is without prejudice.                        Fed. R. Civ.

P.     41(a) (1) (B} .       IT   IS    THEREFORE        ORDERED     that      this    matter     is

DISMISSED WITHOUT            PREJUDICE.         The     Clerk   is   directed     to    TERMINATE


all motions and deadlines, if any, and CLOSE this case.                                Each party

shall bear its own costs and fees except as otherwise agreed.

        ORDER ENTERED at Augusta, Georgia, this                                       of January,

2019.



                                                J. W^t^ALLf CHIEF JUDGE
                                                UNITE^ STATES DISTRICT COURT
                                                        lERN   DISTRICT   OF    GEORGIA
